DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                      DONALD ROBIN WILLIAMS,
                             Appellee.

                               No. 4D21-372

                          [September 15, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case Nos. 20-004400TC10A
and 20-000017AC10A.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellant.

   No appearance for appellee.

PER CURIAM.

   The State appeals the sentence imposed by the trial court on appellee
for his third driving while license suspended conviction (“DWLS”). It
contends that the trial court failed to impose the mandatory ten-day jail
sentence required under section 322.34(2)(b)2., Florida Statutes (2020).
For the reasons stated in State v. Lebrun, No. 4D21-330 (Fla. 4th DCA
Sept. 15, 2021) (issued this same date), we reverse, as the statute is clear
and unambiguous, requiring a minimum sentence of ten days in jail. As
in Lebrun, however, because appellee’s plea was based upon the trial
court’s promised sentence, the trial court must first allow appellee to
withdraw his plea. See Goins v. State, 672 So. 2d 30, 32 (Fla. 1996).

   Reversed and remanded for further proceedings in accordance with this
opinion.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.